MEMORANDUM**
Jose Sanchez-Luna, a federal prisoner, appeals the district court’s imposition of a 24-month term of imprisonment upon the revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review the deviation from Chapter 7 policy statements for abuse of discretion, see United States v. Musa, 220 F.3d 1096, 1100 (9th Cir.2000), and we affirm.
Mr. Sanchez-Luna first contends that the district court did not consider the Chapter 7 policy statements when it sentenced him outside the range. We disagree. The record reveals that the district court did in fact consider the range outlined in the Chapter 7 policy statements, *339but chose to reject them upon its finding that Mr. Sanchez-Luna was a danger to community. See United States v. Tadeo, 222 F.3d 623, 625 (9th Cir.2000).
Mr. Sanchez-Luna next contends that the district court also abused its discretion in finding him a “dangerous person to the welfare of the society and community.” Again, we disagree. Because this finding was based on Mr. Sanchez-Luna’s prior convictions, including a manslaughter conviction and recent firearms convictions, the district court did not abuse its discretion in sentencing him outside the range contemplated by the Chapter 7 policy statements. See Musa, 220 F.3d at 1101 (holding that defendant’s threat of violence against another person and his poor impulse control were sufficient to support the “danger to community” determination.)
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.